Citation Nr: 1820618	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  97-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome.

2.  Entitlement to service connection for cellulitis.

3.  Entitlement to service connection for basal cell carcinoma (skin cancer).

4.  Entitlement to service connection for cutaneous vascular disorder (CVD).

5.  Entitlement to service connection for contact dermatitis and eczema.

6.  Entitlement to service connection for porphyria cutanea tarda (PCT).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to May 1969.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A November 1996 rating decision denied service connection for PCT.  A July 2003 rating decision the denied service connection for skin cancer and cutaneous vascular disorder.  A May 2009 rating decision denied service connection for cellulitis, contact dermatitis, eczema, and Raynaud's syndrome.  

In October 1997, the Veteran testified before a hearing officer at the RO in Detroit, Michigan; the hearing transcript is of record.

In August 2004, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ); the hearing transcript is of record.  The VLJ who conducted that hearing has since retired from the Board.  A March 2010 notice letter informed the Veteran of his right to testify at a new hearing, and in April 2010 he elected to exercise that right.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In June 2014, prior to the date of his new hearing, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e).

In December 2010, the Veteran testified before a hearing officer at the RO in Detroit, Michigan; the hearing transcript is of record.

The appeal was remanded by the Board in July 2014.

In February 2016, the Board requested an advisory medical opinion from a Veteran's Health Administration (VHA) dermatologist to assist in the equitable adjudication of this matter.  38 C.F.R. § 20.901.  The dermatologist's opinion was received in May 2016.  The Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  In July 2016, the Veteran's representative submitted an Informal Hearing Presentation that contained new argument responsive to the dermatologist's opinion.

In a September 2016 decision, the Board, inter alia, denied entitlement to service connection for PCT, Raynaud's syndrome, cellulitis, skin cancer, CVD, and contact dermatitis and eczema.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By way of a June 2017 Order, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated the September 2016 decision, as pertinent to the issues noted above, and remanded the matter for adjudication consistent with its terms.  In July 2017, the Veteran was sent a notice letter informing him of the JMPR and his right to submit additional argument or evidence. 

The issue of entitlement to service connection for PCT is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of Raynaud's syndrome.

2.  The Veteran's diagnosed cellulitis, skin cancer, CVD, contact dermatitis, and eczema were not incurred in, and are not otherwise related to, his active military service, to include exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Raynaud's syndrome have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for cellulitis have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for skin cancer have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for cutaneous vascular disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for contact dermatitis and eczema have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.

The Veteran was provided with VA examinations in October 2006 and August 2014 (supplemented in October 2013, February 2015, and September 2015).  The Board then requested an expert opinion from a VA dermatologist in February 2016, and an expert opinion was rendered in May 2016.  The Veteran was afforded VA examinations addressing his hypertension and Raynaud's syndrome in August 2014.  

Upon review of these examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  With regard to the examination concerning Raynaud's syndrome, the examination was requested by the Board in its July 2014 decision, in part, based upon a finding that the record reflected a diagnosis of this condition.  It was not specified whether this was a current or historical diagnosis.  Upon further review of the record, the Board finds that this was a historical diagnosis rendered prior to the claim period.  This will be further discussed in the analysis below.

In a July 2016 Informal Hearing Presentation, the Veteran's representative argued that the May 2016 medical opinion was inadequate because the dermatologist had not reviewed the October 2006 VA examination report.  A review of the May 2016 opinion shows this influenced the dermatologist's responses pertaining to PCT.  The claim of service connection for this disability is being remanded for further development.  Regarding the other claims to be decided herein, the Board notes that the rationale supporting the examiner's conclusion is not predicated on any information that would have been gleaned from reviewing the October 2006 VA examination report and not available elsewhere.  Thus, while it is unfortunate that the examiner was unable to review that report, the information it contained was nonconsequential to the medical conclusion reached and/or was available at other locations in the record.   

The representative also argued that the dermatologist had relied on a lack of evidence in the Veteran's service treatment records in formulating an opinion on the etiology of the Veteran's skin cancer, cellulitis, CVD, and eczema/dermatitis.  The representative suggested that this constituted the use of an improperly high evidentiary standard, citing Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) for the proposition that a medical examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between a current disability and service.  However, the case at hand is very different than Dalton.  In Dalton, the examiner based the opinion solely on the observation that there was nothing in the service treatment records.  Here, the dermatologist did not rely solely on the absence of notation in the service treatment records, but noted that the claimed conditions were common conditions and that absent some showing of the conditions in service or thereafter, there would not be any reason to attribute their onset to service.  The dermatologist added that herbicide exposure was not known to cause any of the above conditions.  Moreover, while the Veteran has reported skin problems in service, the fact remains that his separation physical found his skin to be normal.

In its July 2014 decision, the Board remanded the claims pertaining to basal cell carcinoma, CVD, contact dermatitis and eczema, and Raynaud's syndrome so that the Veteran could be afforded VA examinations.  The remand directives instructed that the claims folder, to include the Veteran's Virtual VA electronic file, must be made available for review by the examiner.  The examination request initiated by the RO, however, indicated that only the electronic claims folder would be available for review by the examiner, and the examination reports that followed indicated the claims file and CPRS were reviewed.  The Board finds there was substantial compliance with the remand directives because the examiner reviewed the electronic version of the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  While the examiner did not review the physical claims file, the distinction between the physical claims file and the electronic claims file is not meaningful because the Veteran's physical claims file was converted to a digital file within the VBMS pursuant to an established system of records that was announced in the Federal Register in 2012.  See 77 Fed. Reg. 42594 (Jul. 19, 2012).  Moreover, neither the Veteran nor his representative have argued that the examiner failed to review any particular pieces of relevant evidence as a result of being unable to review the physical claims file; thus, the Veteran has not been prejudiced by this action.  This same finding and rationale is also applicable to the subsequent medical opinions that were obtained in February 2015, September 2015, and May 2016.

The Board also notes that the request for the May 2016 medical opinion indicated that the claims file was enclosed.  In the actual opinion, the examiner wrote that he had reviewed CPRS and the VBMS e-folder.  This indicates the opinion was based on a review of the electronic claims file and not of the physical claims file.  This is consistent with the fact that the Veteran's physical claims file had been converted into a digital format, and all of the VA examiners from August 2014 onward reviewed the claims file in that digital format.  Again, there is no meaningful distinction between the two formats, and neither the Veteran nor his representative has asserted that the examiners failed to review certain relevant records due to the difference in format.

The Veteran testified before a VLJ in August 2004; the hearing transcript is of record.  The VLJ who conducted that hearing has since retired from the Board.  A March 2010 notice letter informed the Veteran of his right to testify at a new hearing, and in April 2010 he elected to exercise that right.  In June 2014, prior to the date of his new hearing, the Veteran withdrew his hearing request.  

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


II.  Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's diagnosed skin disabilities are not included among the list of chronic diseases; thus, service connection for these disabilities may not be established based on the presumptive regulations for chronic diseases or based on a continuity of symptomatology framework.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service records show he served in the Republic of Vietnam during the relevant presumptive period; thus, he is presumed to have been exposed to herbicide agents, to include Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii); see January 2016 rating decision (awarding presumptive service connection for a disability based on exposure to Agent Orange).  Section 3.309(e) provides for presumptive service connection for enumerated diseases as due to exposure to herbicide agents.  Raynaud's syndrome, CVD, basal cell carcinoma, and cellulitis are not included in this list.  Id.  Even though presumptive service connection is not warranted for these disabilities, the Board will still consider whether service connection is warranted on a direct basis, to include as due to his presumed exposure to herbicide agents.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not assert, and the evidence does not reflect, that his claimed disabilities are the result of participation in combat with the enemy.  Instead, the Veteran alleges that he later developed such disabilities as a result of his in-service exposure to herbicides.  Under the circumstances, the Board finds that the combat provisions of 38 U.S.C. § 1154(b) are not applicable.

Raynaud's Syndrome

The Veteran seeks service connection for Raynaud's Syndrome.  For the reasons that follow, the Board finds that service connection is not warranted.

VA received a claim for entitlement to service connection for Raynaud's syndrome on December 5, 2007.  Prior to this date, certain records (such as a March 1993 pathology report, and treatment records from January 1994, March 1994, November 1995, December 1996, January 1997, March 1997, February 2004, October 2004, and November 2004) referred to a diagnosis of Reynaud's syndrome.  During the claim period, however, the record is devoid of any treatment for, or diagnosis of, Raynaud's syndrome.  To the extent the Veteran's medical records since December 5, 2007 mention Raynaud's syndrome, it is only to note his prior history with the disease - that is, before the claim period.  Furthermore, during an August 2014 dermatological examination of the Veteran, the examiner was unable to find that the Veteran had either a confirmed current diagnosis of, or treatment for, Raynaud's syndrome.  

To the extent the Veteran has asserted otherwise, he is competent to relate readily observable symptomology but he is not competent to attribute that symptomology to a current diagnosis of Raynaud's syndrome, or otherwise provide for a current diagnosis of the disease, because he does not possess the requisite medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence weighs against a finding that the Veteran has a current diagnosis of Raynaud's syndrome.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no doubt to be resolved; service connection for Raynaud's syndrome is not warranted.


CVD, Skin Cancer, Cellulitis, and Contact Dermatitis and Eczema

The Veteran seeks service connection for CVD, skin cancer, cellulitis, and contact dermatitis and eczema.  He contends that each of these conditions is directly related to his active service.

The evidence shows that the Veteran has been diagnosed with each of the above skin disabilities, and the Veteran is presumed to have been exposed to herbicides in service.  Thus, the evidence shows a current disability and an in-service incident.  The remaining question in this case, then, is whether the evidence supports a finding of a nexus between the current disabilities and active service, to include exposure to herbicide agents.

The Veteran's May 1969 separation examination indicated that his skin was normal.  In a May 1969 report of Medical History, the Veteran specifically denied ever having experienced skin diseases, tumors, growths, cysts, or cancer.  Of note, the Veteran did take the time to review the form as he did report wearing glasses and reported some family medical history.  Following service, the Veteran has received extensive treatment for dermatological symptoms since approximately March 1984, when he first made a claim of entitlement to service connection for a skin disability.  

The Veteran underwent a VA examination in August 2014, at which time the examiner noted his diagnoses of basal cell carcinoma, dermatitis, and eczema.  The examiner indicated that the Veteran did not show a current diagnosis of CVD.  The examiner found that the Veteran's claimed skin conditions were not caused or aggravated by his military service, to include his presumed in-service exposure to herbicides.  The examiner indicated that the medical literature indicated that nodular basal cell carcinoma was not caused by exposure to herbicides.  In a February 2015 addendum opinion, the examiner reiterated that a review of the medical literature indicated that herbicide exposure did not cause nodular basal cell carcinoma.

In May 2016, the chief of the dermatology service at a VA Medical Center provided an expert medical opinion.  He opined that the Veteran's skin conditions were less likely than not related to his active service, to include as a result of his herbicide exposure.  The examiner explained that none of the listed disabilities were likely to have been missed during his service, and there was no evidence that such disabilities were diagnosed during service or a year later.  Furthermore, the examiner stated that the claimed disabilities were common conditions that could not be attributed to military service unless they clearly developed during service or a year afterwards.  The examiner noted that herbicide exposure was not known to cause the claimed disabilities.  

To the extent that the Veteran believes that his skin disabilities are related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a dermatologic disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's skin disabilities are related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's dermatologic system, the functioning of which is not readily perceivable by the use of a person's senses.  

As noted above, the Veteran's diagnosed skin disabilities are not included among the list of chronic diseases, and service connection for these disabilities may not be established based solely upon a continuity of symptomatology or upon a presumption.  Thus, while the Board has considered the Veteran's contentions, offered for example in May 1990 and April 1991, that he experienced dermatological symptoms continuously since his separation from service, such contentions are outweighed by a finding of normal skin on clinical evaluation conducted during his separation examination and by his own contemporaneous denial of any skin problems on the Report of Medical History completed in conjunction with the separation examination.

The evidence weighs against a nexus between the Veteran's current skin disabilities and his active service, to include exposure to herbicide agents.  There is no doubt to be resolved; service connection for these conditions is not warranted.


ORDER

Service connection for Raynaud's syndrome is denied.

Service connection for cellulitis is denied.

Service connection for skin cancer is denied.

Service connection for cutaneous vascular disorder is denied.

Service connection for contact dermatitis and eczema is denied.


REMAND

The claim of service connection for PCT is being remanded for further development consistent with the terms outlined in the June 2017 JMPR.  On remand, an addendum medical opinion should be obtained concerning whether the Veteran has a current diagnosis of PCT and, if so, its etiology.  38 C.F.R. § 4.2.  To assist the examiner in reviewing the record, the Board has tabbed in the electronic claims file the locations of the October 2006 VA examination report and the Clinical Laboratory Reports from November 2006 and January 2011 that contained pertinent blood and urine testing.  

The October 2006 VA examination report and November 2006 addendum opinion may be found at: "Medical Treatment Record - Government Facility"; VBMS receipt date 11/01/2006; and Subject line annotated "VAX derm 10/06 and 11/01 addendum."

The Clinical Laboratory Report analyzing blood and urine specimens collected on October 20, 2006, as ordered by the October 2006 VA examiner, may be found at: "Medical Treatment Record - Government Facility"; VBMS receipt date 01/07/2011; and Subject line annotated "10/20/2006 collection - Clinical Lab Report."

The Clinical Laboratory Report analyzing blood and urine specimens collected in January 2011, as used in 2014 and 2016 by VA physician Dr. Miller to diagnose PCT, may be found at: "Medical Treatment Record - Non-Government Facility"; VBMS receipt date 01/07/2011; and Subject line annotated "Jan. 20, 2011 Clinical Lab Report."

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum VA medical opinion from a dermatologist concerning the nature and etiology of the Veteran's claimed PCT.  If possible, this opinion should be authored by Dr. C.E., the dermatologist who previously wrote the May 2016 expert medical opinion.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with writing the opinion.

The examiner should note that the below questions were addressed in a May 2016 expert medical opinion.  The responses provided were inadequate because the examiner who authored that opinion did not review certain evidence pertinent to the claim - in particular, the October 2006 VA examination report and blood and urine testing.  The Board requires this examiner to review the claims file, to include the pertinent evidence not previously considered, and provide an addendum opinion. 

The examiner is asked to provide responses to the following:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has porphyria cutanea tarda (PCT)?  

(B)  If the Veteran is found to have PCT, is it at least as likely as not that it was incurred in, or is otherwise related to, his active service, or manifested within a year of discharge from service (by May 1970)?  

Exposure to herbicide agents, to include Agent Orange, may be presumed.

The examiner must explicitly consider the October 2006 VA examination report and November 2006 addendum, and the clinical laboratory reports dated November 2006 and January 2011.  The location of these documents has been tabbed in the electronic claims file (VBMS) and identified by the Board in the REMAND narrative above.  

A complete explanation must be provided for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


